DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al (US 2003/0173100) in view of Choi et al (US 2008/0149901).
Re claim 9, Flaherty et al disclose a hollow gasket (10’, 12’) comprising an electrically conductive layer (20) (claim 5) forming an outermost layer of the closed loop; and 
a recovery layer (22) disposed on the conductive layer and comprising a polymer [0032], such that the hollow gasket regains at least 40% of its initial diameter after a force compressing the gasket across the initial diameter by more than about 50% is removed (function as claimed, elastomeric polymeric material) [0032], but does not disclose the recovery layer made of acrylic polymer.

Re claim 12, Flaherty et al disclose a hollow gasket (10’, 12’) comprising: an electrically conductive layer (20) (claim 5) forming an outermost layer of the closed loop; and 
a recovery layer (22) disposed on the conductive layer and comprising a polymer [0032], such that the hollow gasket regains at least 40% of its initial diameter after a force compressing the gasket across the initial diameter by more than about 80%o is removed (function as claimed, elastomeric polymeric material) [0032], but does not disclose the recovery layer made of acrylic polymer.
Choi et al teach the use of a gasket made of acrylic polymer [0071]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use acrylic polymer for the polymer of Flaherty et al for having adhesive property.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al (US 2003/0173100) in view of Choi et al (US 2008/0149901) as applied to claim 9 above, and further in view of Tarkington et al (US 2013/0335285).
The teaching as discussed above does not disclose wherein the first and second portions are adjacent respective first and second opposing edges of the multilayer film (re claim 10).
Tarkington et al teach the use of the first and second portions (92, 94) are adjacent respective first and second opposing edges of a multilayer film (38) (Figs 10, 16). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gasket of the Flaherty by employing first and second portions to provide a desired amount of restoring force when compressed between opposing conductive structures as suggest by Tarkington et al [0083].

Allowable Subject Matter
Claims 1-8, 15 are allowed.
Claims 11, 13, 14, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841